Citation Nr: 0517392	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, to include as secondary to residuals of a right 
knee injury.  

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The veteran appeared at a Travel 
Board Hearing before the undersigned Judge in May 2005.  At 
that time, the veteran's motion for advancement on the docket 
was granted.  

The Board further notes that at his hearing, the veteran 
raised new service connection claims for tinnitus, bilateral 
hearing loss, and nervous condition due to post-traumatic 
stress disorder (PTSD).  The RO is directed to properly 
address this issues raised by the veteran.  

During the May 2005 Travel Board hearing, the veteran's 
appeal was advanced on the docket.  He was notified in 
writing of the Board's decision to advance his appeal on the 
docket in June 2005.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The competent medical evidence of record shows that the 
veteran's current left knee disability is secondary to his 
service-connected residuals of a right knee injury.  .


CONCLUSION OF LAW

A left knee disability was caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board notes that the original rating decision, dated in 
September 1999, was issued prior to the enactment of the 
VCAA.  Therefore, it was not possible to receive VCAA 
notification prior to the initial rating decision.  In 
addition, VA fully notified the veteran of what is required 
to substantiate his claims in an October 2003 letter and in 
the December 2002 statement of the case (SOC).  Together, the 
VCAA letter, SOC, and subsequent SSOCs provided the veteran 
with a summary of the evidence, the applicable laws and 
regulations and a discussion of the facts of the case.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, VA examination reports 
dated in April 1999 and November 2002, along with an October 
2004 addendum, private medical records, and written 
statements and testimony from the veteran and his wife.  As a 
VA examination and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Service Connection 

The veteran claims service connection for a left knee 
disability as secondary to his service-connected residuals of 
a right knee injury.  A disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  Furthermore, the 
Court has held that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

During his May 2005 hearing, the veteran testified that he 
believes he injured his left knee in service at the same time 
he injured his right knee.  The veteran recalled that while 
he was in demolition service in February 1945, a sandbag 
landed on the left side of him during an explosion.  He was 
taken to sickbay at that time and later shipped out on the 
59th Replacement Detachment to Hawaii.  In the alternatively, 
he believes that his left knee disability was caused by his 
service-connected residuals of a right knee injury.  The 
veteran was service-connected for residuals of a right knee 
injury in a September 2002 rating decision, where the RO 
noted that the veteran had one injury, internal derangement 
of the right knee, in November 1945.  

A review of the objective medical evidence, particularly the 
most recent VA examination report dated in November 2002, 
demonstrates that the veteran is currently diagnosed as 
having mild synovitis with effusion of the left knee.  

As the medical evidence demonstrates a current disability of 
the left knee, the primary issue to address on this appeal is 
whether the veteran's current disability is related to 
service or whether it can be attributed to his service-
connected residuals of a right knee injury.  

A left knee disability is not shown during active service or 
until many years after separation from active service.  There 
is no evidence of the veteran receiving treatment for his 
left knee in service.  In fact, the veteran testified that he 
never received treatment for his left knee during service.  
Even if the veteran did injure his left knee in service, 
separation examination in February 1946 failed to show any 
clinical evidence of a left knee disability.  Examination of 
the lower extremities was noted as normal.  Therefore, any 
injuries to his left knee appeared to have been acute and 
transitory in nature and did not result in any chronic 
disability.  

The post-service medical records show no treatment for a left 
knee disability until the late 1990s.  The claims file shows 
no evidence of a left knee disability until the late 1990s.  
Furthermore, there is no medical evidence demonstrating 
arthritis in the left knee until the late 1990s, many years 
after service.  Thus, the presumptions do not apply.  
38 C.F.R. § 3.309.  

Review of the medical evidence shows two medical opinions 
regarding whether the veteran's left knee disability was 
caused or aggravated by his service-connected right knee; VA 
examination reports dated in April 1999 and November 2002 
(along with the October 2004 addendum).  The April 1999 VA 
examination report indicated that since the veteran's right 
knee injury, the veteran complained of favoring his right 
side and had put strain on his left side.  Following 
examination of the knees, the examiner diagnosed the veteran 
as having small suprapatellar joint effusion of the left knee 
and tiny osteophytes superior pole of the patella on the left 
knee.  The examiner opined that the veteran's mild 
degenerative left knee changes and left leg weakness were 
more likely than not related to his back and right knee 
conditions associated with explosion during service.  

A VA examination report dated in November 2002 noted a 
diagnosis of mild synovitis of the left knee with effusion.  
In the report, the examiner contradicted his opinion as to 
whether the veteran's left knee disability was related to his 
right knee.  At first, the examiner stated no to this 
question, but then went on to say that the left knee 
condition showed mild synovitis and effusion, which is at 
least as likely as not due to constant gait deviation and 
right knee condition.  In the October 2004 addendum, the 
examiner stated that the veteran's left knee disability was 
not caused or aggravated by his service-connected right knee 
condition.  The examiner explained that there was no evidence 
of left knee pain or treatment given to the left knee or back 
in service.  There was, according to the claims file, also no 
problem with the left knee or back within a reasonable period 
after service, according to the examiner.  As such, the 
examiner determined that the veteran's current left knee 
disability was less likely due to his right knee condition.  

The Board finds that the April 1999 opinion is more probative 
that the November 2002 opinion and subsequent addendum in 
October 2004.  The later opinions are inconsistent and/or 
failed to provide a complete rationale regarding the etiology 
of the veteran's left knee condition.  In this regard, the 
Board notes that the October 2004 addendum does not address 
the fact that the veteran had an altered gait as a result of 
the service-connected right knee disability.  His rationale 
for concluding that the veteran's left knee disability was 
not related to the right knee was based on the fact that the 
condition did not manifest itself until several years after 
service.  Such rationale is incomplete and therefore lacks 
probative value in determining whether any impairment caused 
by the service-connected right knee disorder could cause or 
aggravate the veteran's left knee disability.  In light of 
the foregoing, the Board finds that service connection is 
warranted for a left knee disability.


ORDER

Entitlement to service connection for left knee disability is 
granted. 




REMAND

The opinions of record regarding the etiology of the 
veteran's low back disability are inadequate, especially in 
light of the Board's recent grant of service connection for a 
left knee disability.

The question which has to be addressed is whether the 
veteran's current low back disability is due to either the 
service-connected right and/or left knee disability.  Since 
this is a medical question, the veteran should be scheduled 
for a VA examination, to include an opinion.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the etiology of the veteran's 
low back disability.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale as to the etiology of the 
veteran's current low back disorder, 
including the likelihood that it was 
medically caused by either his service-
connected right and/or left knee 
disability.  

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


